IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1734
                           Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALLIX JAMES INEZ BETSINGER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Emmet County, Nancy L.

Whittenburg, Judge.



      Allix Betsinger appeals the denial of his motion to suppress. AFFIRMED.




      Peter Ickes of Stowers & Nelsen PLC, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.




      Heard by Bower, C.J., and Greer and Badding, JJ.
                                         2


BOWER, Chief Judge.

       Allix Betsinger appeals the denial of his motion to suppress evidence.

Because the initial evidence was not obtained as a result of an illegal search and

Betsinger has no standing to challenge the search of another person, we affirm.

I. Background Facts & Proceedings.

       At 2:47 in the morning on May 23, 2020, Deputy Sheriff Merwald was driving

west and saw an east-bound vehicle cross over the center line into his lane of

traffic. Deputy Merwald conducted a traffic stop of the vehicle and approached

from the passenger side—away from traffic. Donald Dorenkamp was driving the

vehicle; Betsinger, who owned the vehicle, sat in the front passenger seat. As the

deputy approached the vehicle, he observed through the windows evidence of a

road trip—a duffle bag, sleeping bag, blankets, pillows, and energy drinks.

       Betsinger rolled down the passenger window. Deputy Merwald leaned

down to speak with the occupants of the vehicle, and he placed his arms on top of

the lowered window with his head by the open window. Deputy Merwald noticed

both Dorenkamp and Betsinger appeared nervous, with shaky hands.

Dorenkamp’s face was flushed, and his voice was shaky. As Betsinger handed

over his vehicle registration, the deputy “observed the odor of marijuana come from

the vehicle.” The deputy asked for both men’s identification. He saw a large

amount of cash in Betsinger’s wallet. The deputy recognized Betsinger’s name

from a previous case where an informant indicated Betsinger “was involved in the

sales of narcotics.”

       The deputy asked Dorenkamp to step out of the vehicle and come back to

the patrol vehicle, as was his customary practice in traffic stops. Dorenkamp forgot
                                           3


to place the car in park and the vehicle started to roll. The deputy asked to pat

down Dorenkamp before they got into the patrol car, and Dorenkamp consented.

The deputy located an item in Dorenkamp’s front pocket and asked what it was,

recognizing it as a legal marijuana container.1 Dorenkamp confirmed it was a

marijuana container but stated it was empty. Once in the front seat of the patrol

vehicle, Dorenkamp told Deputy Merwald they had just left Fort Dodge. However,

the vehicle was heading in the wrong direction for that to be true.

       The deputy called for backup.           Both Dorenkamp and Betsinger were

detained. The deputy and his backup searched the vehicle, finding THC and CBD

vape cartridges; receipts from Colorado dispensaries; cash; a vacuum-sealed

substance that appeared to be cocaine; and a heavy, padlocked duffle bag that

smelled of marijuana. Deputy Merwald called for the vehicle to be towed. The

deputy applied for a search warrant of Betsinger’s vehicle. The search yielded

marijuana, THC edibles, and some MDMA in addition to the previously listed

items.2 Deputy Merwald then applied for a warrant of Betsinger’s house, where

more marijuana and drug paraphernalia was found.

       Betsinger filed a motion to suppress “all evidence found as a result of the

traffic stop and subsequent search of his home” under the Fourth Amendment of

the United States Constitution and article I, section 8 of the Iowa Constitution.


1 Deputy Merwald explained that in other states, marijuana wax used in a vape pen
can be legally purchased in a container like the one in Dorenkamp’s pocket. He
described it as “a small cylinder-type container. It’s got a real thin rimmed lid on it.
And usually it’s got some edges where you place your fingers. You squeeze the
top. It’s a thinner plastic so that, when you squeeze the top, it bends enough to
pop the top open.”
2 Neither Betsinger nor Dorenkamp claimed ownership of the padlocked duffle bag

or a suitcase located in the trunk containing marijuana and edibles.
                                            4


Specifically, Betsinger argued “Deputy Merwald exceeded the scope and duration

of the traffic stop,” “conducted an illegal search of the vehicle,” and “conducted an

illegal pat-down search” of Dorenkamp. He reasoned, because the evidence

obtained from the traffic stop should be suppressed, there was not probable cause

to support the search of his home.

         The State resisted, asserting the traffic stop was still in progress when the

deputy detected the smell of marijuana, Dorenkamp consented to the pat down,

and the deputy knew what the container in Dorenkamp’s pocket was based on its

shape and size.

         After hearing testimony from Deputy Merwald, watching the body-cam

footage of the stop, and hearing the parties’ arguments, the court denied the

motion to suppress.3

         Betsinger waived a jury trial. The court tried Betsinger on the minutes of

testimony with a stipulated record. The court found him guilty of twelve assorted

drug offenses.

         Betsinger appeals the denial of his motion to suppress, arguing the deputy

illegally intruded into his vehicle and exceeded the scope and duration of the traffic

stop and, without that intrusion, the deputy would not have probable cause to pat

down Dorenkamp or obtain warrants to search Betsinger’s home.

II. Standard of Review.

                We review the district court’s denial of a motion to suppress
         based on the deprivation of a constitutional right de novo. In our
         review, we must make “an independent evaluation of the totality of
         the circumstances as shown by the entire record.” “We give
         deference to the district court’s fact findings due to its opportunity to

3   The suppression hearing was a joint hearing for both Betsinger and Dorenkamp.
                                          5


       assess the credibility of witnesses, but we are not bound by those
       findings.”

In re Pardee, 872 N.W.2d 384, 390 (Iowa 2015) (quoting State v. Tyler, 867 N.W.2d

136, 152 (Iowa 2015)).

III. Analysis.

       Betsinger does not contest the validity of the initial traffic stop, instead

arguing the deputy’s actions exceeded the scope of the stop and thus were

unconstitutional under the Fourth Amendment to the United States Constitution

and article I, section 8 of the Iowa Constitution.4 Recently, our supreme court has

noted inconsistent application of the Fourth Amendment in federal jurisprudence

and opted to apply the Iowa Constitution in a more textual fashion. See State v.

Wright, 961 N.W.2d 396, 411–12 (Iowa 2021) (plurality opinion).

       We use “a two-step approach to determine whether there has been a

violation of the Fourth Amendment or article I, section 8 of the Iowa Constitution.”

State v. Lowe, 812 N.W.2d 554, 567 (Iowa 2012). The first step is to determine

whether the individual challenging the search had a legitimate expectation of

privacy in the area searched. Id. An alternative method to meet the first step

occurs “when, without a warrant, the officer physically trespasses on protected

property.” Wright, 961 N.W.2d at 416 (majority opinion); State v. Wilson, 968

N.W.2d 903, 913, 915–16 (Iowa 2022) (recognizing and applying both Wright’s

trespass alternative and the expectation-of-privacy test). If the first step is met, we

then “decide whether the State unreasonably invaded the protected interest.”


4Article I, section 8 of the Iowa Constitution states, “The right of the people to be
secure in their persons, houses, papers and effects, against unreasonable
seizures and searches shall not be violated.”
                                           6


Lowe, 812 N.W.2d at 567–68; see Wright, 961 N.W.2d at 418–19 (evaluating a

citizen’s privacy interests in their discarded trash).

       A. Trespass exceeding scope of stop. Betsinger alleges the deputy “broke

the plane,” trespassing into protected property by leaning into the open window of

the vehicle and exceeding the scope of the traffic stop. See Wilson, 968 N.W.2d

at 916 (ruling an officer who placed his foot across the threshold to prevent the

home’s occupant from terminating an encounter committed a trespass); Wright,

961 N.W.2d at 412 (plurality opinion) (holding “a peace officer engaged in general

criminal investigation acts unreasonably under article I, section 8 [of the Iowa

Constitution] when the peace officer commits a trespass against a citizen’s house,

papers, or effects without first obtaining a warrant”). Betsinger argues because

the intrusion into the vehicle impermissibly exceeded the scope of the traffic stop,

any resulting evidence from the initial vehicle search should be suppressed.

       The scope and duration of a traffic stop includes not only determining

whether to issue a traffic ticket, but also “checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the

automobile’s registration and proof of insurance.” Rodriguez v. United States, 575

U.S. 348, 355 (2015). “[A]n officer ‘may conduct certain unrelated checks during

an otherwise lawful traffic stop’ but ‘may not do so in a way that prolongs the stop,

absent the reasonable suspicion ordinarily demanded to justify detaining an

individual.’” Pardee, 872 N.W.2d at 393 (quoting Rodriguez, 575 U.S. at 355);

accord State v. Warren, 955 N.W.2d 848, 865 (Iowa 2021) (noting questions

related to the traffic violation and related safety concerns are permissible).
                                         7


       A search occurs “whenever the government commits a physical trespass

against property, even where de minimis, conjoined with ‘an attempt to find

something or to obtain information.’” Wright, 961 N.W.2d at 413 (plurality opinion).

“Within the meaning of article I, section 8, an officer acts unreasonably when,

without a warrant, the officer physically trespasses on protected property or uses

means or methods of general criminal investigation that are unlawful, tortious, or

otherwise prohibited.”   Id. at 416 (majority opinion).     This analysis includes

considering whether the defendant had a constitutional interest in protecting the

trespassed location under the facts presented. See Wilson, 968 N.W.2d at 915

(holding Wilson did not abandon privacy of the home beyond what could be seen

through a partially opened door). Our supreme court recently restated vehicles

have a lower expectation of privacy, and therefore a lesser protected interest,

compared to homes. See State v. Rincon, 970 N.W.2d 275, 280 (Iowa 2022)

(citing State v. Storm, 898 N.W.2d 140, 145 (Iowa 2017)).

       Deputy Merwald was within the initial inquiries of his traffic-stop

investigation when he leaned over to speak with both Betsinger and Dorenkamp,

putting his head at a level where he could be seen from both seats. The deputy

leaned his arm along the top of the window to speak with Dorenkamp about

crossing over a no-passing line into oncoming traffic at 2:47 a.m. The deputy

leaning a hand and arm against the window while legitimately investigating a traffic

violation was not an unlawful invasion, was not unreasonable under the

circumstances, and did not violate Betsinger’s constitutional rights.

       Moreover, the deputy was not intruding into the vehicle when he smelled

marijuana. Deputy Merwald’s report and testimony indicate he first detected the
                                             8


odor of marijuana when Betsinger handed him the insurance paperwork. The

video shows the deputy is standing upright, with the frame of the window visible,

when the exchange happened. Betsinger has no protected property interest in air

that leaves his vehicle through an open window. We do not ask law enforcement

to ignore evidence they can see, hear, or smell because it is unrelated to the

specific reason for the traffic stop. See, e.g., Lowe, 812 N.W.2d at 569 (“So long

as officers make their observations from a location where they have a right to be,

they have ‘a right to see what [is] visible from that position.’” (citation omitted));

State v. Moriarity, 566 N.W.2d 866, 868–69 (Iowa 1997) (finding an alligator clip

hanging from the mirror and the smell of burnt marijuana was sufficient probable

cause to search). Nor was it outside the scope of the traffic stop and related safety

concerns when the deputy looked through the windows into the rear of the vehicle.

       Because the deputy’s observations were made within the lawful scope of

the traffic stop, the smell of marijuana and resulting search of his vehicle did not

violate Betsinger’s constitutional rights.

       B. Pat down of Dorenkamp. Betsinger argues the deputy conducted the pat

down of Dorenkamp without reasonable suspicion. The district court ruled the

deputy did not have sufficient reason for a protective search and the plain-view

doctrine did not apply. But, the court found the evidence should not be suppressed

based on the inevitable discovery doctrine. The court decided the deputy had

sufficient probable cause to search the vehicle because of the marijuana odor and

given the contraband in the vehicle, “Dorenkamp would have been arrested for

possession of controlled substances even if he had not been patted down first.”
                                          9


       Betsinger’s challenge here fails on the first step of our analysis. “[I]n order

to claim the protection of the Fourth Amendment, a defendant must demonstrate

that he personally has an expectation of privacy in the place searched, and that

his expectation is reasonable.” Minnesota v. Carter, 525 U.S. 83, 88 (1998); Lowe,

812 N.W.2d at 567 (“In order to object to the evidence on constitutional grounds,

Lowe must show that his own constitutional rights, under either the state or federal

constitutions, have been violated.”).      Betsinger had no property interest or

legitimate expectation of privacy in Dorenkamp’s pants pocket, and therefore the

pat down did not violate Betsinger’s constitutional rights. See Wright, 961 N.W.2d

at 415 (“Heinz’s seizure and search of the papers and effects would be

inconsequential if the papers and effects did not belong to Wright.”); State v. Dixon,

241 N.W.2d 21, 23–24 (Iowa 1976) (finding the driver had no standing to object to

the search of the passenger’s wallet).

       C. Warrants. Betsinger next argues that because the initial detection of

marijuana odor and the pat down of Dorenkamp were illegal, the evidence found

from the vehicle search should be suppressed as fruit of the poisonous tree. He

then takes the next step and argues all evidence obtained executing warrants

based on the vehicle-search evidence should also be suppressed.

       Considering our rulings above, this argument is without merit, and we affirm

the district court’s denial of Betsinger’s motion to suppress.

       AFFIRMED.